Exhibit 10.4
 
 
 
GUARANTY JOINDER
 
GUARANTY JOINDER (this “Agreement”) dated as of October 5, 2015, among OLIN
CORPORATION, a Virginia corporation (the “Borrower”), BLUE CUBE SPINCO INC., a
Delaware corporation (the “New Guarantor”), and SUMITOMO MITSUI BANKING
CORPORATION, as Administrative Agent for the Lenders referred to below.
 
Reference is made to the Credit Agreement dated as of August 25, 2015 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
subsidiaries of the Borrower that become party to the Credit Agreement pursuant
to the terms thereof, the lenders that are party to the Credit Agreement or
become party to the Credit Agreement pursuant to the terms thereof and Sumitomo
Mitsui Banking Corporation, as Administrative Agent.  Capitalized terms used and
not otherwise defined herein have the meanings specified in the Credit
Agreement.
 
The Credit Agreement requires the New Guarantor to become a party to the Credit
Agreement as a “Guarantor” thereunder and the New Guarantor has agreed to
execute and deliver this Agreement in order to become a party to the Credit
Agreement as a “Guarantor” thereunder.
 
Each of the Borrower and the New Guarantor represents and warrants that the
representations and warranties of the Borrower in the Credit Agreement relating
to the New Guarantor and this Agreement are true and correct on and as of the
date hereof.
 
Upon the execution of this Agreement by each of the Borrower, the New Guarantor
and the Administrative Agent and the delivery thereof to the Administrative
Agent and the delivery to the Administrative Agent of (a) all documentation and
other information with respect to the New Guarantor required by regulatory
authorities and requested by the Administrative Agent under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act; (b) if requested by the Administrative Agent, an opinion of counsel of the
New Guarantor reasonably acceptable to the Administrative Agent and covering
such matters relating to the transactions contemplated hereby relating to the
New Guarantor as the Administrative Agent may reasonably request; and (c) such
documents and certificates as the Administrative Agent may reasonably request
relating to the organization, existence and good standing of the New Guarantor
and the authorization of the transactions contemplated hereby relating to the
New Guarantor, all in form and substance reasonably satisfactory to the
Administrative Agent, the New Guarantor shall be a party to the Credit Agreement
and shall constitute a “Guarantor” for all purposes thereof.  The New Guarantor
hereby agrees to be bound by all provisions of the Credit Agreement as a
Guarantor thereunder.
 
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
 
 
[signature pages follow]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.
 
 

 
OLIN CORPORATION,
                 
 
By:
/s/ Stephen C. Curley       Name:  Stephen C. Curley       Title:    Vice
President and Treasurer          

 
 

 
BLUE CUBE SPINCO INC.,
                 
 
By:
/s/ Stephen C. Curley       Name:  Stephen C. Curley       Title:    Vice
President and Treasurer          

 
 
 
 
[Signature Page to Guaranty Joinder]

--------------------------------------------------------------------------------

 
 

 
SUMITOMO MITSUI BANKING CORPORATION,
as Administrative Agent,
                 
 
By:
/s/ Katsuyuki Kubo       Name:  Katsuyuki Kubo       Title:    Managing Director
         

 
 
 
 
 
 
[Signature Page to Guaranty Joinder]

--------------------------------------------------------------------------------